2 F.3d 1157
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.LEDO FINANCIAL CORPORATION, Plaintiff-Appellant,v.Harry L. SUMMERS;  Daniel W. Diefdorff;  David Eichten, Defendants,andFederal Deposit Insurance Corporation, a receiver for SunSavings & Loan Association, Defendant-Appellee.
No. 92-55263.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Aug. 6, 1993.Decided Aug. 13, 1993.

Before NOONAN, FERNANDEZ and KLEINFELD, Circuit Judges.
MEMORANDUM*
The district court issued an order staying the action as to FSLIC to allow Ledo Financial Services to file a claim with FSLIC, then dismissed the action three years later because Ledo failed to file its claim.  In Coit Independent Joint Venture v. Federal Savings & Loan, 109 S.Ct. 1361, 1375-76 (1989), the Supreme Court held that the claims procedure in effect when Ledo filed its action and when the district court stayed the action was inadequate and need not be exhausted.  Consequently, the district court erred in dismissing Ledo's action on the ground of failure to exhaust administrative remedies.  The district court remains free, of course, to dismiss Ledo's action or not on other appropriate grounds.
REVERSED and REMANDED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3